            Case 2:20-cv-01168-PLD Document 25 Filed 10/15/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANTHONY SIDES,                                 )
                                               )
                Plaintiff                      )        Case No. 2:20-cv-1168
                                               )
       v.                                      )        Magistrate Judge Patricia L. Dodge
                                               )
JOHN WETZEL, et al.,                           )
                                               )
                Defendants.                    )


                                   MEMORANDUM ORDER

      Plaintiff, Anthony Sides, is a state prisoner proceeding pro se and in forma pauperis. He

has been incarcerated at the State Correctional Institution (“SCI”) Pine Grove since April 2018.

For the reasons that follow, his motions for appointment of counsel or guardian ad litem (ECF

Nos. 17 & 18) are denied.

                                                   I.

      In his recently-filed Complaint (ECF No. 11), which has not yet been served, Plaintiff names

as defendants John Wetzel, the Secretary of the Department of Corrections (“DOC”); Lee Estock,

SCI Pine Grove’s Superintendent; and numerous other individuals who work at that correctional

facility. The Complaint brings claims under the Eighth and Fourteenth Amendment pursuant to

42 U.S.C. § 1983, the Americans with Disabilities Act, the Rehabilitation Act, and Pennsylvania’s

Mental Health Procedures Act. It asserts that Plaintiff has been diagnosed with bi-polar disorder,

mood disorder, dysthymic disorder, and borderline and anti-social disorders, and has a history of

self-harm and suicide attempts. Plaintiff alleges that the mental health services at SCI Pine Grove

are either nonexistent or so inadequate that they are tantamount to Plaintiff receiving no care at all.

The Complaint further alleges that Plaintiff’s placement in the Restrictive Housing Unit (“RHU”)
          Case 2:20-cv-01168-PLD Document 25 Filed 10/15/20 Page 2 of 6




or Psychiatric Observation Cell (“POC”) has caused his mental condition to deteriorate. The

Complaint seeks declaratory relief, monetary damages, and an injunction ordering that Plaintiff be

transferred to a correctional institution and/or mental health unit that will provide him with

appropriate mental health treatment and services.

      Plaintiff has filed a motion for a preliminary injunction (ECF No. 15) in which he seeks a

court order directing that he be removed from the RHU or POC and transferred to a different

correctional institution. In support, he attached documentation indicating that he was placed in

administrative custody on August 5, 2020 because he was a danger to himself. ECF No. 15-1 at 2.

On August 22, 2020, he was charged with possession of contraband (cell seat, broken glass) and

destroying property. Id. at 1. In the misconduct report, the reporting officer wrote that on

August 21, 2020, he observed Plaintiff with self-inflicted cuts on his arms and that it appeared that

Plaintiff had broken the cell seat from the table, smashed it against a window, and used the shards

of glass to cut himself. The officer recorded that “Plaintiff was seen by medical and placed in

POC.” Id.

      Defendant Estock has filed a response in opposition to Plaintiff’s motion for a preliminary

injunction in which he asserts, among other things, that SCI Pine Grove offers and provides

Plaintiff with mental health treatment and that any failure to receive such treatment is solely

attributable to Plaintiff. ECF No. 23.

      In this regard, Defendant Estock provided the declaration of Zachary Kennedy (ECF

No. 23-1), who is employed as a Psychological Services Specialist at SCI Pine Grove. Kennedy

states that he has participated in providing treatment to Plaintiff and has also reviewed his Inmate

Cumulative Adjustment Records. According to Kennedy, SCI Pine Grove provides Plaintiff with


                                                 2
          Case 2:20-cv-01168-PLD Document 25 Filed 10/15/20 Page 3 of 6




mental health treatment and Plaintiff has received such treatment. Kennedy further states, however,

that on at least seven occasions Plaintiff has refused to participate in his own mental health

treatment. Kennedy also represents that Plaintiff’s actions on August 21, 2020 were not indicative

of a serious mental health issue. Rather, Plaintiff inflicted only superficial cuts on his arms.

Kennedy believes that Plaintiff’s actions are motivated by his desire to be transferred.

       Plaintiff has been ordered to file a Reply to Defendant Estock’s response by

November 4, 2020.

       Also pending before the Court are Plaintiff’s motions in which he requests that he be

appointed counsel or guardian ad litem due to his serious mental health issues. ECF Nos. 17 & 18;

see also brief in support, ECF No. 19. The Court will dispose of both of these motions at this time.

                                                 II.

       Unlike criminal defendants, prisoners and indigent civil litigants have no constitutional or

statutory right to counsel. See, e.g., Parkell v. Danber, 833 F.3d 313, 340 (3d Cir. 2016);

Montgomery v. Pinchak, 294 F.3d 492, 498 (3d Cir. 2002). Under 28 U.S.C. § 1915(e)(1), “[t]he

court may request an attorney to represent any person unable to afford counsel.” The United States

Court of Appeals for the Third Circuit has emphasized “that volunteer lawyer time is extremely

valuable” and for that reason district courts should not request counsel “indiscriminately.” Tabron

v. Grace, 6 F.3d 147, 157 (3d Cir. 1993). It also observed “the significant practical restrains on the

district courts’ ability to appoint counsel: the ever-growing number of prisoner civil rights actions

filed each year in the federal court; and the limited supply of competent lawyers who are willing

to undertake such representation without compensation.” Id.




                                                  3
           Case 2:20-cv-01168-PLD Document 25 Filed 10/15/20 Page 4 of 6




         District courts have “broad discretion to determine whether it is appropriate to ask an

attorney to represent an indigent prisoner in a civil rights action.” Parkell, 833 F.3d at 340. First,

the district court should consider whether the case has some arguable merit. Id. If it does, then the

court should consider a range of factors, including:

         1. the plaintiff's ability to present his or her own case; 2. the difficulty of the
         particular legal issues; 3. the degree of which factual investigation will be necessary
         and the ability of the plaintiff to pursue investigation; 4. the plaintiff’s capacity to
         retain counsel on his or her own behalf; 5. the extent to which a case is likely to
         turn on credibility determinations, and; 6. whether the case will require testimony
         from expert witnesses.

Id. (quoting Montgomery, 294 F.3d at 499). See also Tabron, 6 F.3d at 155-57. This list is not

exhaustive, nor is any one factor determinative. Parham v. Johnson, 126 F.3d 454, 458 (3d Cir.

1997).

         The Court has evaluated Plaintiff’s request for counsel under Tabron and has concluded

that the circumstances cited by him do not weigh in favor of requesting an attorney to represent

him at this time. This case does not present complex issues, and, notwithstanding Plaintiff’s mental

health status and housing in the RHU or POC, his Complaint and subsequent filings demonstrates

that he has a basic understanding of his claims and the relevant law and is capable of litigating this

case at this time without the assistance of counsel. 1 Additionally, since his transfer to SCI Pine

Grove, Plaintiff has actively and capably litigated another civil rights action in this Court at

No. 2:18-cv-145 as a pro se litigant. The Court takes judicial notice of the docket and the filings

that Plaintiff has submitted in that case.




1
 As a pro se litigant, Plaintiff has the benefit of Haines v. Kerner, 404 U.S. 519 (1972), and its
progeny, which provide that the Court must liberally construe pro se pleadings.
                                                  4
          Case 2:20-cv-01168-PLD Document 25 Filed 10/15/20 Page 5 of 6




       The Court further notes that Local Civil Rule 10.C indicates that “[a]bsent special

circumstances, no motions for the appointment of counsel will be granted until after dispositive

motions have been resolved.” (Emphasis added). See also Parkell, 833 F.3d at 340 (“Appointing

counsel for an indigent civil litigant is ‘usually only granted upon a showing of special

circumstances indicating the likelihood of substantial prejudice to him resulting, for example, from

his probable inability without such assistance to present the facts and legal issues to the court in a

complex but arguably meritorious case.’”) (quoting Smith-Bey v. Petsock, 741 F.2d 22, 26 (3d Cir.

1984)). Should the case survive any dispositive motions and appear ready to proceed to trial, the

Court will reconsider Plaintiff’s request for appointment of counsel.

       Turning to Plaintiff’s related request that the Court appoint him a guardian ad litem, the

Court similarly concludes that although it appears that Plaintiff suffers from some mental health

issues, his filings in this case and in his other pending action at 2:18-cv-145 demonstrate that he is

competent to represent himself. The fact that almost fifteen years ago, on November 14, 2005, the

Court of Common Pleas of Cumberland County issued an order that he was not competent to stand

trial at that time in a criminal case before it at docket number CP-21-CR-2545-2004 (ECF No. 11

at 11) does not persuade the Court that it should appoint him a guardian ad litem under Federal

Rule of Civil Procedure 17(c)(2), or that it is required to further inquire into his competency under

Powell v. Symons, 680 F.3d 301 (3d Cir. 2012). The docket sheets for Plaintiff’s more recent state-

court criminal proceedings are available online and the Court takes judicial notice of them. They

establish that Plaintiff has been convicted and sentenced in much more recent criminal proceedings

in which he has either been deemed competent or his competency was not an issue. For example,

on September 11, 2018, in a case in the Court of Common Pleas of Fayette County at CP-26-CR-


                                                  5
         Case 2:20-cv-01168-PLD Document 25 Filed 10/15/20 Page 6 of 6




186-2018, the state court granted Plaintiff’s motion for an evaluation to determine his competency

and a hearing on the matter was scheduled for January 9, 2019. That court subsequently accepted

Plaintiff’s guilty plea on February 4, 2019. Therefore, he could not have been deemed to be

incompetent in that case. Similarly, on April 22, 2019, the Court of Common Pleas of Chester

County sentenced Petitioner on a probation violation in criminal cases at CP-15-CR-3064-1999

and in CP-15-CR-1686-2014. The docket sheets for those cases do not indicate that his competency

was in question.

       Based upon the foregoing, Plaintiff’s motions for appointment of counsel or guardian ad

litem (ECF Nos. 17 & 18) are DENIED.



                                             SO ORDERED this 15th day of October, 2020



                                             /s/Patricia L. Dodge
                                             PATRICIA L. DODGE
                                             United States Magistrate Judge




                                                6
